
	

115 HR 4771 : Small Bank Holding Company Relief Act of 2018
U.S. House of Representatives
2018-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 4771
		IN THE SENATE OF THE UNITED STATES
		February 12, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To raise the consolidated assets threshold under the small bank holding company policy statement,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Bank Holding Company Relief Act of 2018. 2.Changes required to small bank holding company policy statement on assessment of financial and managerial factors (a)In generalBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board of Governors of the Federal Reserve System shall revise the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors (12 CFR part 225—appendix C) to raise the consolidated asset threshold under such policy statement from $1,000,000,000 (as adjusted by Public Law 113–250) to $3,000,000,000.
 (b)Conforming amendmentSubparagraph (C) of section 171(b)(5) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371(b)(5)) is amended to read as follows:
				
 (C)any bank holding company or savings and loan holding company that is subject to the application of the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors of the Board of Governors (12 CFR part 225—appendix C)..
			
	Passed the House of Representatives February 8, 2018.Karen L. Haas,Clerk
